Exhibit 14(a) SUN LIFE ASSURANCE COMPANY OF CANADA (U.S.) POWER OF ATTORNEY I, Homer J. Holland, hereby constitute and appoint Michael S. Bloom, Kenneth N. Crowley, Maura A. Murphy, and Christine McGeough, and each of them, my attorneys-in-fact, each with the power of substitution, for me in any and all capacities, to sign any Post-Effective Amendments to the Registration Statement of SUN LIFE ASSURANCE COMPANY OF CANADA (U.S.) (File No. 333-74844) under the Securities Act of 1933 and to deliver and file the same, with exhibits thereto, and other amendments in connection therewith, with the Securities and Exchange Commission, hereby ratifying and confirming all that each of said attorneys-in-fact or his or her substitute or substitutes may do or cause to be done by virtue hereof. This power will expire no later than twelve months from date of execution. IN WITNESS WHEREOF, I set my hand on the date shown. /s/ Homer J. Holland Homer J. Holland Dated: April 29, 2014 Masters Flex SUN LIFE ASSURANCE COMPANY OF CANADA (U.S.) POWER OF ATTORNEY I, Richard E. Kipper, hereby constitute and appoint Michael S. Bloom, Kenneth N. Crowley, Maura A. Murphy, and Christine McGeough, and each of them, my attorneys-in-fact, each with the power of substitution, for me in any and all capacities, to sign any Post-Effective Amendments to the Registration Statement of SUN LIFE ASSURANCE COMPANY OF CANADA (U.S.) (File No. 333-74844) under the Securities Act of 1933 and to deliver and file the same, with exhibits thereto, and other amendments in connection therewith, with the Securities and Exchange Commission, hereby ratifying and confirming all that each of said attorneys-in-fact or his or her substitute or substitutes may do or cause to be done by virtue hereof. This power will expire no later than twelve months from date of execution. IN WITNESS WHEREOF, I set my hand on the date shown. /s/ Richard E. Kipper Richard E. Kipper Dated: April 29, 2014 Masters Flex
